IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 27, 2009
                                       No. 08-11074
                                                                       Charles R. Fulbruge III
                                                                               Clerk
BILLY J MULLINS JR; FARAWAY ENTERPRISES

                                           Plaintiffs-Appellants-Cross-Appellees
v.

TESTAMERICA INC; SAGAPONACK PARTNERS LP

                                           Defendants-Appellees-Cross-Appellants


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:02-CV-106


Before KING, HIGGINBOTHAM, and WIENER, Circuit Judges.
PER CURIAM:*
       In view of this court’s decision to vacate the district court’s judgment on
Plaintiff Faraway Enterprises’ breach of contract and other claims, see Mullins
v. TestAmerica Inc., No. 08-11224, --- F.3d ----, 2009 WL 807458, at *30 (5th Cir.
Mar. 30, 2009), the district court’s memorandum opinion and order on attorney’s
fees entered on October 8, 2008 is hereby vacated. This case is remanded to the
district court for such further proceedings as may be appropriate. Each party
shall bear its own costs.
       VACATED and REMANDED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.